DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group I (Claims 1-10) filed on 11/11/22 is acknowledged.   Further, claims 11-17 invention II has been revised which is now readable on invention I (claims 1-17).  Further, Group III invention remain restricted because Groups I  and  III (Claims 1-20) should be drawn to the same class and subclass in order to withdraw the Restriction Requirement as the limitations of independent Claim 1 (now readable on Group I and Group II as amended) versus  independent Claim 18 (Group III) distinction for same reasons provided from record  that the inventions of Groups I and III each has a separate status in the art and clearly have a separate field of search which would be non-coextensive while creating a burden for each search of each invention, where the explanation is clearly provided in sections 3-4 of the previous Action.  In accordance with MPEP § 803, the examiner has demonstrated that the inventions of Groups I-III are each independent or distinct as claimed (filed on 09/03/20) and a serious burden would be placed on the examiner for prosecution of the three claimed inventions, as discussed above. The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/22.
An OA on the merits of claims 1-17 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --“METHODOF MAKING A LAMINATED STATOR OF AN AXIAL FLUX MOTOR” --.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Since, “a sinuous shaped assembly” has been defined (see about line 7, claim 1), it is suggested that “compressing the stator lamination” should be based on the sinuous shaped assembly, the use of: --“compressing the stator lamination based on the defined sinuous shaped assembly of the steel and the optimized grain-orientation with the predetermined ductility and the predetermined brittleness”--, for clarity of  the claim.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly what being defining as “sinuous shaped assembly” (claim 1, line 7) please be more specific (e.g., first segment length is greater than the second segment length and the second segment length and each successive one of the segments is reduced in length . . .) ( refers to para. 0040 of the specification for the defining of the above. 
“the stator laminations (claim 2, line 1-2) lack proper antecedent basis for this, since the base claim recites “the stator lamination” (in single) form.
“when forming”(claim 11, about line 5) is not a positive method limitation,  should be updated to:--“to form”--, for clarity of the claim.
“the axial flux motor”(claim 17, line 2) lacks proper antecedent basis for this , should be updated to:--“the motor for the automobile vehicle”--.
	“shaping a first segment and a final segment of the stator lamination to fit within the trapezoidal-shaped cavity of the stator winding”(claim 17, lines 4-5) should be updated to reflect the changes of base claim 1,  since it is previously suggested  defining the sinuous shaped in term of segments therefore, above should be:--" shaping the first segment and the successive final segment of the stator lamination to fit within the trapezoidal-shaped cavity of the stator winding”--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt